1    DAN M. WINDER, ESQ.
     Nevada State Bar No. 1569
2    LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
3    Las Vegas, NV 89102
     Telephone: (702) 474-0523
4    Facsimile: (702) 474-0631
     winderdanatty@aol.com
5    Attorneys for Plaintiff
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7

8     CHARLENE BYNUM individually, as the
      wife of RONALD BYNUM and as the                           Case No: 2:17-CV-02102-APG-VCF
9     Guardian of the Person and Estate of
      RONALD BYNUM,                                             Consolidated With
10                           Plaintiff,                         Case No. 2:18-CV-00354-MMD-CWF
      vs.
11

12    CITY OF NORTH LAS VEGAS; JACOB                          STIPULATION AND ORDER
      RAY (P#1886); RODRIGO DELARA                                      TO
13    (P#2417); JOHN E TONRY (P#1684); et al                 EXTEND TIME FOR RESPONSE
                                                                        TO
14                                                             DISPOSITIVE MOTIONS
                                     Defendants.
15
                                                                      FIRST REQUEST
16

17            Pursuant to LR 6-1 and 26-4, the parties, by and through their respective counsel of record
18   hereby stipulate and request this court extend the deadline to file responses to DEFENDANTS’
19   Motions for Summary Judgment by 30 days to and including the 30th of October, 2019.
20            DEFENDANTS NLV AND CCS have, on behalf of themselves and their respective
21   employees, each filed Motions for Summary Judgment in this matter. The Las Vegas defendants
22   have joined in both motions. Collectively, the Motions total 67 pages, exclusive of exhibits. The
23   appended exhibits collectively total more than 140 pages. There are more than 60 defendants;
24   more than 30 depositions and thousands of pages of record. There are approximately 72 hours of
25   video.
26            Both DEFENDANTS NLV AND CCS requested and, with stipulation, were granted more
27


                                                       1
1    than 30 days past the dispositive motion deadline to file their Motions.

2           In addition, Plaintiff’s main paralegal assigned to this case has been hospitalized or absent

3    from work due to illness for much of the time allotted for the response.

4
      Dated this 24th day of SEPTEMBER, 2019.             Dated the 24th day of September, 2019
5

6

7     LAW OFFICE OF DAN M. WINDER, P.C.
8     /s/Dan M. Winder
                                                          /s/Robert W. Freeman,Jr
      DAN M. WINDER, ESQ.
                                                          Robert W. Freeman, Jr., Esq.
9     Nevada State Bar No. 1569
                                                          Nevada Bar No. 3062
      3507 W. Charleston Blvd.
10                                                        6385 S. Rainbow Blvd., Suite 600
      Las Vegas, NV 89102
                                                          Las Vegas, Nevada 89118
      Telephone: (702) 474-0523
11                                                        Attorneys for Defendants NLV and its
      Facsimile: (702) 474-0631
                                                          employees
12    winderdanatty@aol.com
      Attorneys for Plaintiff
13    Dated this 24th day of September, 2019.             Dated this 24th day of September, 2019
14
      /s/Brent Vogel
                                                          /s/John A.Curtas
15    S. Brent Vogel, Esq.
                                                          John A. Curtas
      John M. Orr, Esq.
16    LEWIS BRISBOIS BISGAARD & SMITH                     Deputy City Attorney
      LLP                                                 NV Bar No. 1841
17    6385 South Rainbow Boulevard, #600                  495 South Main Street, sixth Floor
      Las Vegas, NV 89118                                 Las Vegas, NV 89101
18    Attorneys for Defendants CORRECT                    Attorneys for City of Las Vegas Defendants
      CARE SOLUTIONS & ITS EMPLOYEES
19

20

21
                                                  ORDER
22
                    IT IS SO ORDERED.
23
     Dated this ___ day of _________________, 2019.
24
                                                            ___________________________
25                                                          UNITED
                                                            US      STATES
                                                               DISTRICT      DISTRICT JUDGE
                                                                         COURT
                                                            Dated:
                                                            US     September JUDGE
                                                               MAGISTRATE     25, 2019.
26

27


                                                      2
